Citation Nr: 1302234	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides, or, in the alternative, as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disorder manifested by swollen lymph nodes, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claims.  Original jurisdiction of the Veteran's claims resides in the VARO in Los Angeles, California.  

In September 2012, the Veteran presented sworn testimony during a personal hearing in Los Angeles, California, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

Issues not on appeal

In April 2006 and January 2010, the Veteran filed claims to establish service connection for a cardiovascular disorder and a low back disorder, respectively.  These claims were denied by the RO in a February 2011 rating decision.  The Veteran expressed disagreement with the RO's denial of these claims in a May 2011 statement and was provided a Statement of the Case (SOC) in February 2012 which continued to deny these claims.  

At the September 2012 hearing, the Veteran presented testimony in support of these claims.  However, the Veteran did not file a VA Form 9 or other document which may be interpreted as a timely substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Even if the Board were to interpret the Veteran's testimony at the September 2012 hearing as a substantive appeal, which it does not, this continued expression of disagreement with the RO's determinations denying his claims would not be timely with respect to either the February 2011 rating decision or February 2012 SOC.  38 C.F.R. § 20.302(b).  Moreover, the March 2012 VA Form 8 (Certification of Appeal) does not include these issues.  

In light of above, the Board concludes that the issues of (1) entitlement to service connection for a low back disorder and (2) entitlement to service connection for a cardiovascular disorder are not before the Board at this time.  

The Veteran's claims are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection for hypertension, a prostate disorder and a disorder manifested by swollen lymph nodes must be remanded for further development. 

The Veteran contends that his claimed disorders are the result of in-service exposure to herbicides while stationed in the Republic of Vietnam.  See a January 2006 statement from the Veteran as well as the September 2012 hearing transcript at page 2.  Additionally, the Veteran contends that his hypertension is proximately due to or aggravated by his service-connected PTSD.  See a January 2006 statement from the Veteran as well as the September 2012 hearing transcript at pages 2 and 11.  

In sum, the Veteran has asserted his claims to establish service connection under several theories of entitlement:  direct service connection; secondary service connection; and presumptive service connection due to exposure to herbicides under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the United States Court of Appeals for the Federal Circuit held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  

Initially, the Board observes that, since the RO's last adjudication of the Veteran's claims in the November 2008 SOC and prior to certification of the Veteran's claims to the Board in March 2012, pertinent evidence, namely VA treatment records, has been associated with the Veteran's claims file.  Since VA's receipt of this evidence, a Supplemental Statement of the Case (SSOC) was not issued, and neither the Veteran nor his representative submitted a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  Also, as discussed immediately below, further evidentiary development is necessary.  

The evidence of record reflects diagnoses of essential hypertension and prostatitis.  See an August 2003 VA treatment record.  This record also reflects a diagnosis of lipomas; benign tumors composed of adipose tissue.  At the September 2012 hearing, the Veteran clarified that the disorder for which he is currently claiming service connection is manifested by swollen lymph nodes.  The record is devoid of any instance of complaints of or treatment for symptomatology associated with swollen lymph nodes.  However, the Veteran is considered to be competent to describe symptomatology which he has experienced first-hand, such as swollen and/or painful lymph nodes.  Accordingly, the Veteran's claim has been characterized as stated on the title page, and element (1) has arguably been demonstrated concerning all of the Veteran's claimed disorders under all theories of entitlement.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.)

Concerning element (2), the Board observes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for elevated blood pressure readings, manifestations of a prostate disorder and/or symptomatology associated with his lymph nodes.  Indeed, the Veteran has not alleged that he suffered from any of these disorders during his service.  Rather, the Veteran asserts that these disorders, which developed after separation from service, are related to his in-service exposure to herbicides while stationed in the Republic of Vietnam.  See a January 2006 statement from the Veteran as well as the September 2012 hearing transcript at page 2.  As noted above, service in the Republic of Vietnam is of record, and thus, in-service exposure to herbicides is presumed.  Further, to the extent that the Veteran has asserted that his hypertension is proximately due to or aggravated by his service-connected PTSD, the Board notes that service connection for PTSD was established by the RO in a January 1986 rating decision.  

In light of above, element (2) has been demonstrated concerning all of the Veteran's claims under all theories of entitlement.  

Although hypertension, a general disorder manifested by swollen lymph nodes and prostatitis (as opposed to prostate cancer) are not on the list of diseases associated with herbicide exposure for purposes of a presumption of service connection afforded under the law for certain diseases associated with exposure to herbicides and therefore that presumption is not for application in this case, the claims for service connection may nevertheless be considered on a direct or secondary basis because the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

The Board notes that the Veteran has not been afforded VA examinations in connection with these claims.  The Court of Appeals for Veterans Claims (the Court) has held that a VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his asserted disorders.

As these claims are being remanded for other matters, the Board concludes that updated VA treatment records should be obtained and associated with the record, to include all records of VA treatment from the VA facilities in West Los Angeles, California, Long Beach, California, dated from October 2010 to the present, and Antelope Valley, California, dated from March 2009 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain and associate with the record all records of VA treatment VA facilities in West Los Angeles, California, Long Beach, California, dated from October 2010 to the present and Antelope Valley, California, dated from March 2009 to the present.  

2.  THEREAFTER, the RO/AMC must schedule the Veteran for an appropriate VA examination with regard to his claims seeking service connection.  The Veteran's VA claims file must be made available to and reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  Thereafter, the examiner should respond to the following:

a) Does the Veteran have a diagnosis of hypertension? 

b) If hypertension is diagnosed, is it at least as likely as not that hypertension is the result of the Veteran's service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam? 

c) If hypertension is diagnosed, is it at least as likely as not that hypertension is proximately due to the Veteran's service-connected PTSD?

d) If hypertension is diagnosed, is it at least as likely as not that hypertension is aggravated by the Veteran's service-connected PTSD?

e) Identify all current prostate disorders, to include prostate cancer and prostatitis? 

f) If any prostate disorder is diagnosed, is it at least as likely as not that such is the result of the Veteran's service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam? 

g) Identify whether the Veteran has swollen/painful lymph nodes and, if such symptomatology is present, provide an underlying diagnosis? 

h) For any symptomatology/disorder identified in part (g), is it at least as likely as not that such is the result of the Veteran's service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should then readjudicate the Veteran's claims in light of all of the evidence of record on the merits.  If the claim is not granted to the fullest extent, the Veteran and his representative should be provided with an SSOC, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is advised that failure to appear for a VA examination could result in the denial of his claim. 38 C.F.R. § 3.655 (2012).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case. 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


